MEMORANDUM **
Jamie Gonzalez-Paez appeals the 77-month sentence imposed following his guilty plea conviction for one count of illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a), (b)(2). We dismiss the appeal.
Gonzalez-Paez contends the district court erred by refusing to grant a downward departure for over-representation of his criminal history under U.S.S.G. § 4A1.3. We lack jurisdiction to review the district court’s discretionary denial of a request for a downward departure. See United States v. Ruelas, 106 F.3d 1416, 1420 (9th Cir.1997).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.